Citation Nr: 1441836	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In a December 2008 rating decision, the RO assigned the bilateral hearing loss disability a 100 percent effective July 21, 2008.  In a June 2010 rating decision the Veteran's rating was decreased.  In a December 2010 rating decision, the RO increased the evaluation of the Veteran's bilateral hearing loss disability to 30 percent effective October 1, 2010.  

A DRO hearing was held in May 2010.  The hearing transcript is included in the electronic files.

Previously, the Board determined that restoration of a 100 percent evaluation was not warranted.  The Board remanded the case for additional development ihn regard to the increased rating issue.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran's bilateral hearing loss measured Level VII in the left ear and Level VI in the right ear.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in August 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded numerous VA examinations.  The reports of these examinations reflect that the examiners conducted appropriate audiometric examinations.  The examinations are adequate. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence in this case shows that the RO has appropriately assigned staged ratings for the Veteran's bilateral hearing loss disability.  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

In a June 2014 Board decision, the Board found that the record presented an underlying claim for increased rating to be part and parcel of the Veteran's appeal.  Therefore, in an effort to develop the Veteran's claim he underwent a VA audiological examination in July 2014 which yielded the following results:




HERTZ



1000
2000
3000
4000
RIGHT
50
60
65
70
LEFT
75
75
70
70


The speech discrimination scores were 66 in the right ear and 60 in the left.  The average puretone threshold was 61 decibels in the right ear and 73 decibels in the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level VI in the right ear and level VII for the left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a 30 percent disability evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

Because the Veteran's left ear puretone thresholds at each of the four specified frequencies is 55 or above, 38 C.F.R. § 4.86 must also be considered.  Applying the Veteran's findings to Table VIA results in a numeric designation of VII in the left ear and VI in the right ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation VII in the left ear and VI of the right ear requires the assignment of a 30 percent evaluation under Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss is significant and that he is deserving of a higher rating, the Court has noted that the assignment of schedular disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations produce a 30 percent disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100. 

The medical evidence prepared by a skilled neutral professional is more probative evidence than the Veteran's lay testimony.  The Veteran is certainly competent to report the symptoms associated with his hearing loss, and the Board finds that the Veteran's assertions with regard to the level of his hearing loss are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Accordingly, the 30 percent rating presently assigned accurately reflects the degree of the Veteran's hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The July 2014 VA examination report contains a description of the Veteran's subjective complaints.  Notably, the Veteran described difficulty with carrying on normal conversations and not being able to watch TV. 

The Board also notes that we have reviewed all VA treatment records and private treatment records.  The records show the Veteran has continued to receive treatment for his bilateral hearing loss; however they do not show a worsening in the Veteran's bilateral hearing loss disability. 

Moreover, the VA examination hearing test results from July 2014 are considered to provide the best evidence of the severity of the service-connected bilateral hearing loss disability.

In sum, while the Veteran contends that the service-connected disorder has increased in severity, as illustrated above, the criteria for an evaluation in excess of 30 percent have not been met.  Therefore, the claim for an evaluation higher than 30 percent disabling for bilateral hearing loss must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The manifestations of the bilateral hearing loss disability are fully contemplated by the schedular rating criteria.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Accordingly, referral for consideration of an extraschedular rating is not indicated.  See Thun, 22 Vet. App. at 115-16.



ORDER

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


